DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The earliest priority date for this application is its filing date, 10/16/2020

Status of Claims
	Claims 1-6 and 8-20 are pending.
	Claims 9-20 have been withdrawn from consideration.
	Claim 7 has been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and Species I (Figure 1) in the reply filed on 11/30/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 06/15/2022 has been considered by the examiner.  
Claim Rejections - 35 USC § 112
The 112 rejections of claims 3 and 7 have been withdrawn in view of the applicant’s amendments. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that claims 2 and 3 are fully contained within independent claim 1.  The only different is the adjustment for antecedent basis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Unger et al (Unger) US 2019/0133783 A1.
Unger discloses the same invention being a surgical implant 100 comprising a solid surface 104 (upper most portions of struts at the top of the implant) and a lattice comprising a first plurality of struts and voids (upper section within 101) and a second plurality of struts and voids (lower section within 101) (Figure 3).
In regards to the solid surface, the claims are extremely broad and do not require any specific features or functionality for the surface.  Unger discloses an almost infinite number of solid surfaces.  For example each strut, node, and frame portion comprises a solid surface.  Therefore the examiner is considering the upper most surfaces of struts of the magnified section shown in Figure 3 to read upon the solid surface.
In regards to the requirement for the first plurality of struts and voids to have smaller diameters and dimensions than the second plurality of struts and voids, Unger specifically shows this in the magnified portion of figure 3.  See figure below.  The struts and voids shown in this figure clearly show a plurality of portions having a gradient increasing in size from the outer surface inward.
In regards to claims 2 and 3, as explained in the 112 rejection above these claims fail to further limit claim 1 and are therefore met by the description above.
In regards to claim 4, the claim only compares arbitrary groups of voids and struts.  The claims do not require the same number of components, volume size, or the components to be adjacent to each other.  Therefore, the groups can be modified to have almost any desired density by adding or subtracting struts and voids.  With this in mind the first group of struts and voids are considered to include a large number of voids and struts and the second group of struts and voids are considered to include very few voids and a large number of struts.  This results in the two groups both having the same material density of about 50%.
In regards to claim 5, Unger discloses numerous pluralities of struts and voids within Figure 3.  A person of ordinary skill in the art could identify at least 3 pluralities changing in size as claimed.  
In regards to claim 6, Unger discloses several solid surfaces including one at the along the outermost struts at the top surface of the implant (Figure 3).
	In regards to claim 8, the implant of Unger is disclosed as being manufactured as a solid integral unit by 3D printing [0055].

    PNG
    media_image1.png
    555
    726
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of components in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the solid surface and pluralities of struts/voids have been rearranged.  The applicant is advised to better define the solid surface to be consistent in shape with their invention. For example: circular shaped and extending across the entire upper surface of the implant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D. Prone/Primary Examiner, Art Unit 3774